Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
Claims
Claims 1-17 and 20-27 are pending with claims 1-8, 21-22 withdrawn and claims 23-27 new. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/10/2022 has been entered.
Examiner’s Note
When making amendments to the claims Applicant is advised to be careful and not add new matter.  If Applicant believes that support is present in the Figures then Applicant is advised to consider amending the text of the Specification to capture the new limitations while being careful not to add new matter.  Applicant is advised to precisely point out where in the disclosure as filed, not the PGPUB, support is present for any amendments.
WITHDRAWN OBJECTIONS
All objections of record in the Office Action mailed 4/26/2022 have been withdrawn due to Applicant’s amendments in the Paper filed 10/10/2022.
WITHDRAWN REJECTIONS
All rejections of record in the Office Action mailed 4/26/2022 have been withdrawn due to Applicant’s amendments in the Paper filed 10/10/2022.
NEW OBJECTIONS
Drawings
The drawings (See FIGURE-1.) are objected to because the drawings are blurry.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
In Applicant’s Paper filed 10/10/2022 Applicant replaced blurry Figure-1 as filed by blurry Figure-1.

    PNG
    media_image1.png
    672
    883
    media_image1.png
    Greyscale

NEW REJECTIONS
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Official Correspondence.
Claim Rejections - 35 USC § 112
Claims 9-17, 20 and 2-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase "42% and 50%" in Claim 9, line 1 is vague and indefinite as it is unclear whether the % is by weight, volume, mole or something else.
The phrase "42% and 50%" in Claim 10, line 1 is vague and indefinite as it is unclear whether the % is by weight, volume, mole or something else.
The phrase "81.5%" in Claim 11, line 2 is vague and indefinite as it is unclear whether the % is by weight, volume, mole or something else.
The phrase "0%-12%" in Claim 12, line 2 is vague and indefinite as it is unclear whether the % is by weight, volume, mole or something else.
The phrase "42%" in Claim 12, line 3 is vague and indefinite as it is unclear whether the % is by weight, volume, mole or something else.
The phrase "10%" in Claim 12, line 3 is vague and indefinite as it is unclear whether the % is by weight, volume, mole or something else.
The phrase "20.0% and 33.0%" in Claim 12, line 4 is vague and indefinite as it is unclear whether the % is by weight, volume, mole or something else.
The phrase "81.5%" in Claim 23, line 1 is vague and indefinite as it is unclear whether the % is by weight, volume, mole or something else.
The phrase "0%-12%" in Claim 24, line 2 is vague and indefinite as it is unclear whether the % is by weight, volume, mole or something else.
The phrase "42%" in Claim 24, line 2 is vague and indefinite as it is unclear whether the % is by weight, volume, mole or something else.
The phrase "10%" in Claim 24, line 3 is vague and indefinite as it is unclear whether the % is by weight, volume, mole or something else.
The phrase "20.0% and 33.0%" in Claim 24, line 3 is vague and indefinite as it is unclear whether the % is by weight, volume, mole or something else.
Clarification and/or correction required.
Claim Rejections - 35 USC § 103
Claims 10 and 23-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bolloev et al. (RU2205209C2).
The claims do not state whether the % values are by weight, volume, mass or anything specific, thus, the % values are interpreted as arbitrary.
Regarding Claim 10, Bolloev (‘209), teaches a maltose syrup comprising between 42% and 50% maltose (See Abs., p. 3, l. 9+, p. 5, l. 9+ and Claim 1, 42% maltose.), however, fails to expressly disclose the claimed viscosity.
It would have been foreseeable and obvious to a person having ordinary skill in the art at the time of filing that Bolloev’s (‘209) syrup would have the claimed viscosity as the syrup has the same 42% maltose.
Regarding Claim 23, Bolloev (‘209) teaches the syrup discussed above, however, fails to expressly disclose 81.5% solids.
It would have been foreseeable and obvious to a person having ordinary skill in the art at the time of filing that Bolloev’s (‘209) syrup would have the claimed solids as the syrup has the same 42% maltose.
Regarding Claim 24, Bolloev (‘209) teaches the syrup discussed above, however, fails to expressly disclose further having a distribution of saccharides comprising 0%-12% saccharides having a Degree of Polymerization (“DP”) of 1, 42% or more saccharides having DP2, 10% or more saccharides having DP-3, and between 20.0% and 33.0% saccharides having DP4+.
It would have been foreseeable and obvious to a person having ordinary skill in the art at the time of filing that Bolloev’s (‘209) syrup (See Abs., p. 3, l. 9+, p. 5, l. 9+ and Claim 1.) would have the claimed properties as the syrup is the same.
Regarding Claim 25, Bolloev (‘209) teaches the syrup discussed above, however, fails to expressly disclose further having a dextrose equivalent between 40 and 50.
It would have been foreseeable and obvious to a person having ordinary skill in the art at the time of filing that Bolloev’s (‘209) syrup (See Abs., p. 3, l. 9+, p. 5, l. 9+ and Claim 1.) would have the claimed dextrose equivalent as the syrup is the same.
Regarding Claim 26, Bolloev (‘209) teaches a comestible comprising a first edible ingredient comprising the maltose syrup and a second edible ingredient (See Abs., p. 3, l. 9+, p. 5, l. 9+ and Claim 1, flavored beer.).
Regarding Claim 27, Bolloev (‘209) teaches a method of making a comestible comprising mixing a first edible ingredient comprising the maltose syrup and a second edible ingredient (See Abs., p. 3, l. 9+, p. 5, l. 9+ and Claim 1, mixed ingredients in flavored beer.).
Claims 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nozaki et al. (JP 2001086946).
The claims do not state whether the % values are by weight, volume, mass or anything specific, thus, the % values are interpreted as being arbitrary.
Regarding Claim 10, Nozaki (‘946), teaches a maltose syrup comprising between 42% and 50% maltose (See paras. 7+, 14+, 30-60%.), however, fails to expressly disclose the claimed viscosity.
It would have been foreseeable and obvious to a person having ordinary skill in the art at the time of filing that Nozaki’s (‘946) syrup would have the claimed viscosity as the syrup has the same % maltose.
ANSWERS TO APPLICANT’S ARGUMENTS
If the Specification does not specify whether the % values as described in the claims is mass, volume, mole or something else then Applicant is advised to consider amending the Specification to provide a proper antecedent basis while being careful not to add new matter.
The limitations of the amended/new claims are discussed above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT T O'HERN whose telephone number is (571)272-6385. The examiner can normally be reached M-Th 5:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRENT T O'HERN/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        
October 11, 2022